                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


Nitetek Licensing LLC,                            Case No. 1:20-cv-01750-MN

               Plaintiff,                         Patent Case

       v.

Samsara Networks Inc.,

               Defendant.


                            STIPULATION TO EXTEND TIME

       IT IS HEREBY STIPULATED AND AGREED by the Plaintiff and the Defendant,

subject to the approval of the Court, that Defendant’s time to answer, move or otherwise respond

to Plaintiff’s complaint is extended for 30 days, from April 23, 2021, up through and including

May 24, 2021. This is the third request for an extension.

                                                    Respectfully Submitted,

Dated: April 21, 2021                               GAWTHROP GREENWOOD, PC

                                                    /s/David W. deBruin
                                                    David W. deBruin, Esq. (#4846)
                                                    3711 Kennett Pike, Suite 100
                                                    Wilmington, DE 19807
                                                    Phone: (302) 777-5353

                                                    Counsel for Plaintiff
                                                    Nitetek Licensing LLC


IT IS SO ORDERED this __________ day of April, 2021.



                                                     United States District Court Judge
